Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 1 of 6




          EXHIBIT 19
1/27/2020                    Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 2 of 6
                                                                                                                                                              Try Premium Free
                  Search                                                                                                                                         for 1 Month




                                                        David Hecht • 3rd+
                                                        NY Office Managing Partner | Co-Head of the IP Group - Pierce Bainbridge Bec…
                                                        1yr •                                                                           About      Help Center       Privacy & Terms
                                            I am pleased to announce that Pierce Bainbridge Beck Price & Hecht LLP has been                     Advertising      Business Services
                                            retained by Social Technologies LLC to take over its trademark case against Apple,                    Get the LinkedIn app       More
                David Hecht                 represented by Kirkland & Ellis. Social Technologies LLC owns the registered
        NY Office Managing Partner | Co-    trademark MEMOJI. Trademark infringement seems to be Apple's modus operandi:                               LinkedIn Corporation © 2020
          Head of the IP Group - Pierce     Apple has faced lawsuits based on its infringement of many other marks over the
        Bainbridge Beck Price & Hecht LLP
                                            years: "iPhone" (filed by Cisco in 2007), "iCloud" (filed in 2011), "iBooks" (filed in
              View full profile             2011), "Animoji" (filed in 2017). I am thrilled to represent Social Technologies LLC
                                            and get in the ring against Apple once again. #davidvsgoliath #piercebainbridge
                                            #naughtyinfringer #trademarkinfringement #ip




                                            Use Memoji on your iPhone X or iPad Pro
                                            support.apple.com


                                                15 · 1 Comment


                                            Reactions

                                                                                                                                 +7



                                                 Like          Comment            Share                                 Most Relevant


                                              Add a comment…


                                                        Ted Folkman                                                                1y
                                                        Partner at Pierce Bainbridge

                                                        No one better than my new partner David Hecht for this kind of work!

                                                            · 2 Likes




https://www.linkedin.com/feed/update/urn:li:activity:6486716287820062720/                                                                                                              1/5
1/27/2020               Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 3 of 6




https://www.linkedin.com/feed/update/urn:li:activity:6486716287820062720/                  2/5
1/27/2020               Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 4 of 6




https://www.linkedin.com/feed/update/urn:li:activity:6486716287820062720/                  3/5
1/27/2020               Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 5 of 6




https://www.linkedin.com/feed/update/urn:li:activity:6486716287820062720/                  4/5
1/27/2020               Case 3:18-cv-05945-VC Document 162-20 Filed 02/05/20 Page 6 of 6




https://www.linkedin.com/feed/update/urn:li:activity:6486716287820062720/                  5/5
